Citation Nr: 0720550	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-14 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for asbestosis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1957 to 
April 1962 and February 1963 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's asbestosis is not productive of Forced 
Vital Capacity of 50 to 64-percent predicted, Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method of 40 to 55-percent predicted; nor is there a showing 
of maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.

2.  The veteran is not unemployable due to his service-
connected asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.97, Diagnostic Code 
6833 (2006).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2003 and March 2004, prior to the initial AOJ 
decision.  Although these notices were deficient in that they 
failed to provide notice to the veteran of the fourth 
Pelegrini II element, the Board finds that the veteran has 
not been prejudiced by the lack of such notice.  The veteran 
was advised in the notices provided that it is his 
responsibility to provide evidence in support of his claims 
or to provide VA with enough information to obtain any 
evidence supporting his claims.  The veteran also has been 
provided with the laws and regulations regarding VA's duty of 
notice.  In this manner, the Board finds that the veteran had 
actual notice of VA's desire to obtain any information and/or 
evidence in support of his claims.  

Furthermore, the Board finds that the purpose behind the 
notice requirements has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if the benefits sought 
are awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran participated in the development of his 
claim by identifying specific evidence for VA to obtain, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claims.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not identify any recent VA treatment.  He did 
identify private medical treatment records that were obtained 
by the RO.  In addition, records from the Social Security 
Administration related to a claim for disability benefits 
were also obtained.  The veteran was notified in the rating 
decision and Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in February 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's service-connected asbestosis is evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6833.  Under these criteria, factors to consider to determine 
the proper evaluation include the Forced Vital Capacity (FVC) 
and the Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO(SB)).

Pursuant to Diagnostic Code 6833, a 30 percent rating is 
warranted for FVC of 65 to 74 percent predicted, or a DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of FVC of less than 50 percent of predicted value, 
or; DLCO (SB) of less than 40 percent of predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.  

The veteran underwent VA examination in February 2004.  He 
complained of shortness of breath for six to seven years, 
gradually progressing to the point where he has to rest after 
walking about one-half block.  He has a cough which is 
productive of thick mucous at times, but no hemoptysis.  On 
physical examination of his chest, there was hyperresonance 
and some impairment of breath sounds at the bases.  Pulmonary 
function testing was conducted.  The results revealed post-
bronchodilator FVC of 79 percent predicted and DLCO (SB) of 
75 percent predicted.  The assessment was mild restriction by 
lung volume and mild decrease in DLCO.  It was noted that 
there was no significant response to bronchodilators shown by 
spirometry, and that decreased maximum ventilatory volume 
suggested poor effort versus neuromuscular weakness.

Private medical records show treatment in 2003 for asbestosis 
and mild chronic obstruction pulmonary disease.  In February 
2003, he reported dyspnea on exertion after vigorous exertion 
only.  He denied any cough, purulent sputum or hemoptysis.  
Examination of the chest revealed normal shape and symmetry, 
resonant to percussion, and symmetrical expansion with good 
air movement.  There were a few coarse crackles in the bases, 
worse on the left than the right, with mildly prolonged 
expiration.  No wheezes, rales or rhonchi were heard.  Chest 
x-rays showed a stable right pleural plaque, biapical capping 
- worse on the right than on the left, interstitial changes 
in the bases and right pleural reaction.  There was no change 
from prior chest x-rays.  The assessment was asbestosis and 
mild COPD.  

He was seen for follow up in August 2003.  At that time, he 
reported only mild dyspnea on exertion.  He reported getting 
short of breath after cutting his grass four to five times 
around the yard.  He denied any cough or sputum production.  
Examination of the chest showed normal shape and symmetry, 
resonant to percussion and symmetrical expansion with good 
air movement.  There were few vague crackles heard mostly in 
the bases.  No wheezes or rhonchi were heard.  Spirometry 
showed normal inspiratory and expiratory flows without 
significant bronchodilator therapy, no significant change 
from prior spirometry.  Chest x-rays showed stable bilateral 
pleural plaques and apical capping, interstitial changes in 
the lower lung zones, and an area of pleural plaque on the 
right side that appeared to be more dense than  noted on 
prior films.  The impression was asbestosis.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent for 
asbestosis.  The medical evidence fails to show FVC of 64 
percent predicted or less or DLCO (SB) of 55 percent 
predicted or less.  Nor does the medical evidence show 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Thus the 
criteria for a higher disability rating of 60 percent are not 
met.  Indeed, the current pulmonary function testing results 
do not meet the criteria for a 30 percent disability rating 
as normally FVC of 75 to 80 percent predicted would only meet 
the criteria for a 10 percent evaluation.  

Thus the preponderance of the evidence is against evaluating 
the veteran's asbestosis as greater than 30 percent 
disabling.  The preponderance of the evidence being against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently the veteran's claim must be denied.


III.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for only one disability and 
that is asbestosis, evaluated as 30 percent disabling.  Thus, 
he does not meet the minimum schedular requirements for a 
TDIU under 38 C.F.R. § 4.16(a) (2006).  However, the veteran 
may still be entitled to a TDIU if the evidence shows that he 
is unable to pursue a substantially gainful occupation due to 
his service-connected disability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board finds that the evidence does not show that the 
veteran is unable to pursue a substantially gainful 
occupation solely due to his service-connected disability.  
As discussed above, the veteran's most recent pulmonary 
function testing only revealed the veteran had mild 
respiratory changes due to asbestosis.  Instead the evidence 
reveals that it is the veteran's nonservice-connected low 
back disability that is the major impediment to his 
employability.  Social Security Administration records for 
disability purposes show the veteran has had multiple 
surgeries on his back.  The VA general medical examination 
conducted in February 2004 showed the veteran had severe 
limitation of motion of his lumbar spine with flexion limited 
to 20 degrees, extension limited to 5 degrees, lateral 
flexion to the left limited to 15 degrees, and lateral 
flexion to the right limited to 20 degrees.  These records 
also reflect that it was because of the veteran's back 
problems that he was unable to find employment after his 
previous position as construction supervisor was eliminated.  

There is nothing in the record that reveals this veteran's 
service-connected asbestosis is of such character as to take 
his case out of the norm.  The sole fact that he is 
unemployed or has difficulty obtaining employment is not 
enough to show that he is entitled to a TDIU because of his 
service-connected disability.  The veteran's asbestosis is 
evaluated as 30 percent disabling that in the context of 
current pulmonary function testing results, warrants only a 
10 percent evaluation.  

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran is unemployable due to 
his service-connected asbestosis.  The veteran's claim is 
not, therefore, subject to referral to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b) (2006).  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently the veteran's claim must be denied.  


ORDER


Entitlement to a disability rating in excess of 30 percent 
for asbestosis is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


